Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, | CR 19-65-BLG-SPW
Plaintiff,
ORDER DENYING MOTION TO
VS. SUPPRESS STATEMENT OF
STEPHEN CASHER GIVEN TO FBI
STEPHEN PHILLIP CASHER, SPECIAL AGENT JOHN TEELING
Defendant.

 

 

The Defendant, Stephen Casher, filed an opposed motion to suppress the
statements he gave to FBI Special Agent John Teeling during an interview.
(Doc. 48.) The Government filed a response. (Doc. 64.) For the following
reasons, the Court denies the motion.

I. Background

A superseding indictment charges Casher with bank fraud (Counts I-VI),
money laundering (Count VII), false entry in bank books (Counts VIII-XIII), and
blackmail (Count XIV). (Doc. 27.) The superseding indictment primarily

revolves around private loans Casher allegedly made to another individual, Larry
l
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 2 of 12

Price. It alleges Casher made the private loans to Price while simultaneously
approving loans, in Casher’s capacity as a loan officer and market president of
Rocky Mountain Bank, to entities controlled by Price and for which Price was a
guarantor—all without disclosing the private loans to Rocky Mountain Bank.
(Doc. 27.)

Before filing the indictment against Casher, the Government prosecuted Larry
Price for wire fraud and conspiracy to commit money laundering. United States v.
Larry Wayne Price Jr., CR 18-85-BLG-DLC, Superseding Information (Doc. 43)
(December 13, 2018). Price pleaded guilty to the charges. /d., Minute Entry
(Doc. 47) (December 18, 2018). Two entities Price defrauded were Ninety M, LLC
(“Ninety M”), and Three Blind Mice, LLC (“TBM”). /d., Superseding Information
(Doc. 43) (December 13, 2018). Casher was a member of both entities. (Doc. 64
at 2; 64-3 at 37-38). The Government states that during the investigation into Price
in April and May 2018, the FBI interviewed Casher about Price and his dealings
with TBM and Ninety M. (Doc. 64 at 2.)

While the investigation was in its early stages, on April 30, 2018, Attorney
Randy Nelson informed Special Agent John Teeling and the U.S. Attorney’s Office
for the District of Montana that he represented TBM and inquired whether TBM “or

its members” were “a target or subject of investigation.” (Doc. 64-1.) Special
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 3 of 12

Agent Teeling replied that TBM and its members were “viewed as victims.” (/d.)
On May 17, 2018, Nelson responded: “[W]e would like you to know that we do not
view TBM as a victim. Rather, we view the situation as in the process of a debt
repayment and asset liquidation workout agreement, in which Mr. Price is acting in
the utmost good faith.” (Doc. 64-2 at 1.) Nelson stated members of TBM would
testify favorably for Price and continued, “We hope that you can respect our position.
These debts are being honestly and fairly worked out between the parties, through
their attorneys.” (/d.)

Around this same time, Nelson emailed Price about his “indebtedness” to
TBM. (Doc. 64-5 at 1.) Nelson discussed how his clients and Price shared a
common interest in selling and liquidating some of Price’s Montana properties and
assets to ensure Nelson’s clients were “made whole.” (/d.) In July 2018, Nelson
also engaged in similar discussions with the civil section of the Department of
Justice. (Doc. 64-6.)

On May 2, 2019, Special Agent Teeling interviewed Casher (the “Teeling
interview”) about certain loans Casher approved for Price from Rocky Mountain
Bank—different loans than those Price received from entities like TBM and
Ninety M. (Doc. 64-3 at 1) (“So it’s going to be about these loans that [Price] got

from the bank.”). Because Casher had approved the loans in his capacity as a loan
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 4 of 12

officer and market president at Rocky Mountain Bank, Special Agent Teeling asked
Casher detailed questions about Rocky Mountain Bank’s loan approval process for
an individual like Price. (Ud. at 4-8.) He then informed Casher the question he
had “been tasked with asking” was whether Price’s private loans (i.e., those he
received from Casher’s entities) should have been included in Price’s loan
documents with the bank. (/d. at 13-14); see (id. at 13-31) (discussing private
loans Casher’s entities made to Price). Bank employees had earlier informed
Special Agent Teeling that they were not aware of Price’s private loans. (/d. at 16—
17.) Therefore, he asked, “Should these private loans have been on there?” (ld.
at 14.)

Special Agent Teeling also asked several questions about Casher’s sale of his
residence to Price. (/d. at 32-40.) Price purchased the residence at above market
value and had since claimed Casher sold him the house as a condition of getting a
loan approved through Rocky Mountain Bank. (Ud. at34.) Special Agent Teeling
wanted to know whether that was true. (/d. at 36-37.)

Later in the interview, Casher mentioned “our attorney,” Nelson, and how he
had instructed Nelson to file a motion in Virginia in ongoing litigation against Price.

(/d. at 39.) He stated he and Nelson worked to obtain quitclaim deeds from Price
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 5 of 12

for several of Price’s properties after they learned Price had defrauded some of
Casher’s entities. (/d. at 44.)

A few days after the Teeling interview, Attorney Mark Parker informed the
U.S. Attorney’s Office for the District of Montana that he and Nelson would be
representing Casher “on all matters involving the Department of Justice.” (Doc.
64-4.) On May 16, 2019, the government filed an indictment, initiating the instant
case. (Doc. 1.) Casher has since filed a motion to suppress the Teeling interview.
(Doc. 48.)

II. Discussion

The parties agree that federal prosecutors in Montana are bound by the
Montana Rules of Professional Conduct. (Doc. 49 at 3; Doc. 64 at 6-10); see 28
U.S.C. § 503B(a) (stating federal attorneys are bound by local rules); United States
v. Koerber, 966 F.Supp.2d 1207, 1226 (D. Utah, 2013). Montana Rule of
Professional Conduct 4.2 provides:

In representing a client, a lawyer shall not communicate about the

subject of the representation with a person the lawyer knows to be

represented by another lawyer in the matter, unless the lawyer has the

consent of the other lawyer or is authorized to do so by law or a court

order.

Casher argues the Government knew Randy Nelson represented him when

Special Agent Teeling interviewed him in May 2019. He argues the Teeling
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 6 of 12

interview violated Rule 4.2 and, therefore, the Court should suppress statements
Casher made during it. (Doc. 49 at 4.)

The Government argues Casher was not represented “in the matter” that was
the central topic of the Teeling interview: whether the private loans Casher made to
Price should have been disclosed to Rocky Mountain Bank. — Instead, the
Government contends, Nelson only represented Casher in Casher’s capacity as a
member of TBM and was attempting to help Casher recover assets from Price
through civil litigation. (Doc. 64 at 6-10.) Furthermore, the Government argues
the Teeling interview was otherwise authorized by law. (/d. at 10-14.) The
Government is correct.

a. The Government did not have knowledge Randy Nelson represented
Casher in the criminal matter.

Montana’s Rule 4.2 is modeled after the American Bar Association’s Model
Rule 4.2. Compare Mont. R. Prof. Conduct 4.2 with Mod. R. Prof. Conduct 4.2.
Therefore, comments and authority on ABA Rule 4.2 are persuasive in interpreting
and applying Montana’s rule.

Of concern here are Comments 4 and 8. Comment 4 states: “This Rule does
not prohibit communication with a represented person...concerning matters
outside the representation.” Mod. R. Prof. Conduct 4.2, Comment 4. Comment

8 then states:
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 7 of 12

The prohibition on communications with a represented person only

applies in circumstances where the lawyer knows that the person is in

fact represented in the matter to be discussed. This means that the

lawyer has actual knowledge of the fact of the representation; but such

actual knowledge may be inferred from the circumstances. See Rule

1.0(f). Thus, the lawyer cannot evade the requirement of obtaining the

consent of counsel by closing eyes to the obvious.

Mod. R. Prof. Conduct 4.2, Comment 8.

The Court finds that TBM’s civil recovery of assets from Price and whether
Casher should have disclosed his private loans with Price to Rocky Mountain Bank
are distinct matters. When Nelson first contacted Special Agent Teeling over a
year before the Teeling interview, Nelson stated he represented TBM, which
included Casher in his capacity as a member. He wrote that he “view[ed] the
situation as in the process of a debt repayment and asset liquidation workout
agreement, in which Mr. Price [was] acting in the utmost good faith.” (Doc. 64-2
at 1.) Nelson also spoke directly with Price on behalf of TBM and Casher with the
goal of selling and liquidating some of Price’s Montana properties and assets.
(Doc. 64-5.) | When Casher later mentioned Nelson to Special Agent Teeling during

3

the Teeling interview, he described Nelson as “our attorney,” and Casher spoke
about quitclaim deeds he and Nelson had been working to obtain from Price,

indicating Nelson represented Casher and other members of TBM in that capacity.

(Doc. 64-3 at 39, 44.)
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 8 of 12

Special Agent Teeling, however, interviewed Casher about his role as a loan
officer with Rocky Mountain Bank and asked specific questions about why his
private loans to Price had not been disclosed on Price’s loan documents with the
bank. Several times, Special Agent Teeling described these questions as the
primary purpose for his interview with Casher.' (Doc. 64-3 at 1, 4-8, 13-14.) He
also asked about the sale of Casher’s residence and whether the sale was part of a
quid pro quo for Price to receive a loan from Rocky Mountain Bank. (/d. at 32-
AQ.) The criminal investigation of these issues and the civil recovery of TBM’s
assets from Price are two distinct matters.

Moreover, the documents the Government supplied indicate it did not have
actual knowledge that Nelson represented Casher in the criminal matter. See Mod.
R. Prof. Conduct 4.2, Comment 8. Once again, Nelson contacted Special Agent
Teeling to inform him that Nelson represented TBM and its members. (Doc. 64-
1.) After learning TBM and its members were “viewed as victims,” Nelson stated

his clients would not want to participate in the criminal investigation of Price “in a

 

' Special Agent Teeling did ask Casher about some “housekeeping things,” which included
background information and a timeline for Casher’s discovery that Price had been misusing the
funds TBM loaned him. (Doc. 64-3 at 40-47.) These questions, however, did not concern “the
subject of the representation” of the Assistant United States Attorneys for the Government. See
Mont. R. Prof. Conduct 4.2. The subject of their representation was the criminal investigation
into whether Casher should have disclosed his private loans with Price to Rocky Mountain Bank.

8
Case 1:19-cr-O0065-SPW Document 85 Filed 05/21/20 Page 9 of 12

victim position,” and they viewed the situation “as in the process of a debt repayment
and asset liquidation workout agreement.” (Doc. 64-1; Doc. 64-2.)

The Government only knew Nelson represented Casher in that civil matter.
From the Government’s perspective, the Teeling interview therefore dealt with
“matters outside” Nelson’s representation. See Mod. R. Prof. Conduct 4.2,
Comment 4. Only a few days later did the Government learn Nelson would also
represent Casher in the criminal matter. See (Doc. 64-4) (an email from Mark
Parker stating, “Stephen Casher came into see me for guidance this morning.
Randy Nelson and I wi// be representing him on all matters involving the Department
of Justice.” (emphasis added)).

The Court finds the communications between Nelson, Casher, and Special
Agent Teeling did not give the Government knowledge that Nelson represented
Casher in the Government’s criminal investigation of whether the private loans Price
received should have been disclosed to Rocky Mountain Bank. Nor did the
Government, during the Teeling interview, “evade the requirement of obtaining the
consent of counsel by closing eyes to the obvious.” See Mod. R. Prof. Conduct 4.2,
Comment 8. The “debt repayment and asset liquidation workout agreement,” see
(Doc. 64-2 at 1), and the criminal investigation into whether Price’s loans should

have been disclosed to the bank were separate matters. | See Mod. R. Prof. Conduct
Case 1:19-cr-00065-SPW Document 85 Filed 05/21/20 Page 10 of 12

4.2, Comment 4. Accordingly, the Government did not violate Montana Rule of
Professional Conduct 4.2 when Special Agent Teeling interviewed Casher.

b. Communicating with Casher as part of the Government’s preliminary
investigation was otherwise authorized by law.

Even so, the Government was authorized to communicate with Casher during
its preliminary investigation by law. “Communications authorized by law
may ...include investigative activities | of lawyers representing governmental
entities directly or through investigative agents, prior to the commencement of
criminal or civil enforcement proceedings.” Mod. R. Prof. Conduct 4.2,
Comment 5.

When the Government has yet to initiate formal proceedings, the Ninth Circuit
has held that communication with a represented suspect as part of a noncustodial
investigation may not violate Rule 4.2, although the circuit has “declined to

announce a categorical rule excusing all such communications from ethical inquiry.”
United States v. Talao, 222 F.3d 1133, 1139 (9th Cir. 2000). Instead, courts should

oe 6

evaluate these communications through “ ‘case-by-case adjudication,’ policing clear
misconduct while keeping in mind that prosecutors are ‘authorized by law’ to

employ legitimate investigative techniques in conducting or supervising criminal

investigations.” /d. (quoting United States v. Hammad, 858 F.2d 834 (2d Cir.

10
Case 1:19-cr-00065-SPW Document 85 Filed 05/21/20 Page 11 of 12

1988)). Part of this analysis hinges on whether the Government and suspect have
“clearly taken adversarial positions.” /d.

The Court finds the Government did not engage in clear misconduct and
employed legitimate investigative techniques when Special Agent Teeling
interviewed Casher. The Teeling interview was a pre-indictment, noncustodial
interview, as Casher himself admits. (Doc. 49 at 2.) A review of the interview
transcript indicates the interview was neither combative nor adversarial; rather, it
was investigative in nature, and Special Agent Teeling thanked Casher several times
for his cooperation. See generally (Doc. 64-3). Furthermore, while Special
Agent Teeling and Casher had prior communications leading up to the interview, see
(id. at 40-47), there was no implication that the two had discussed criminal liability
before. Before the Teeling interview, the communications between Casher and the
Government dealt with Price: namely, Price’s fraud against Casher’s entities. See
(Doc. 64 at 2; Doc. 64-1; Doc. 64-2; Doc. 64-3 at 40-47; Doc. 64-6). The
Government and Casher had not yet taken “clearly adversarial positions,” and the
circumstances do not indicate a clear violation of Rule 4.2. See Talao, 222 F.3d at
139. Accordingly, as part of the Government’s pre-indictment investigation, the
Teeling interview was a communication authorized by law, and the Court denies

Casher’s motion to suppress it.

11
Case 1:19-cr-00065-SPW Document 85 Filed 05/21/20 Page 12 of 12

II. Conclusion
The Government did not have knowledge Randy Nelson represented Casher
in the criminal investigation of whether Casher’s private loans to Price should have
been disclosed to Rocky Mountain Bank. Furthermore, communicating with
Casher as part of the Government’s preliminary investigation was otherwise
authorized by law. The Government did not violate Montana Rule of Professional

Conduct 4.2 when Special Agent Teeling interviewed Casher. Accordingly,

IT IS HEREBY ORDERED that the Defendant Stephen Casher’s Motion to
Suppress Statement of Stephen Casher Given to John Teeling (Doc. 48) is DENIED.

The Clerk of Court shall notify the parties of this Order.

DATED this -2/") day of May, 2020.

    

® how Sib feta Smee fe
SUSAN P, “WATTERS ~
United States District Judge

12
